DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Harry on February 5, 2021.
The application has been amended as follows: 
	In claim 1, line 4, replace “a piston” with -- a piston of the engine --.
In claim 1, line 13-14, replace “between the determined hydraulic pressure state and the target hydraulic pressure is satisfied” with -- is satisfied, wherein the predetermined condition includes the determined hydraulic pressure being below the target hydraulic pressure --.
Cancel claim 3.
	In claim 5, in line 3 delete “a period during which” and in line 5 before the period insert – for a predetermined period of time --.
In claim 7, lines 2-4, replace “change the gear stage of the automatic transmission to a higher gear stage in a case that the predetermined condition is 
In claim 8, lines 2-5, replace “the circuitry is configured to change the gear stage of the automatic transmission to the lower gear stage in a case that the predetermined condition is satisfied and the detected oil temperature is less than the set temperature” with -- the predetermined condition includes the detected oil temperature being less than the set temperature --.
In claim 10, replace “higher speed side” with -- higher speed --.
In claim 11, replace “higher speed side” with -- higher speed --.
Claim 15, lines replace “between the target hydraulic pressure and the detected hydraulic pressure” with -- , wherein the predetermined condition included the determined hydraulic pressure being below the target hydraulic pressure --.
Cancel claim 16.
In claim 17, in line 3 delete “a period during which” and in line 5 before the period insert – for a predetermined period of time --.
In claim 18, line 4, replace “a piston” with -- a piston of the engine --.
In claim 18, line 12-13, replace “between the determined hydraulic pressure state and the target hydraulic pressure is satisfied” with -- is satisfied, wherein the predetermined condition includes the determined hydraulic pressure being below the target hydraulic pressure --.
Cancel claim 19.


Allowable Subject Matter
Claims 1, 2, 4-15, 17- 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1, 15, and 18, the prior art does not disclose or render obvious the steps (or circuitry that performs such steps) of setting the target pressure of the oil jet based on the engine and lowering the transmission gear stage when the pressure of the oil injected by the oil jet is below the target pressure.  It is noted that the amendment to add that the piston is of the engine eliminates any potential references that use oil injected into other types of pistons such as clutches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655